Citation Nr: 1234802	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  04-16 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post operative tear of the posterior horn medial meniscus and osteoarthritis of the left knee, to include as secondary to the Veteran's service-connected bilateral foot disability. 

2.  Entitlement to service connection for lumbar stenosis with degenerative changes.

3.  Entitlement to service connection for developmental stenosis and spondylosis of the cervical spine.

4.  Entitlement to service connection for right knee pain, to include as secondary to the Veteran's service-connected bilateral foot disability. 

5.  Entitlement to service connection for a bilateral hip condition, to include as secondary to the Veteran's service-connected bilateral foot disability. 

6.  Entitlement to a temporary total disability rating for convalescence due to non-service connected left knee disability.

7.  Entitlement to an increased rating for bilateral calluses, plantar warts, and metatarsalgia, currently evaluated as 10 percent disabling since December 1, 2011, and 30 percent disabling prior thereto, to include whether the reduction was proper.

8.  Entitlement to an effective date earlier than May 15, 2012, for the assignment of a 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran appears to have served on active duty from August 1971 to June 1974.  He has verified service from June 1974 to August 1977.
      
The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Offices (RO) in Hartford, Connecticut and St. Petersburg, Florida.  

This appeal arises from a complicated procedural history.  For clarity, the Board will briefly summarize the origination of the claims.
The claim involving an increased rating for the Veteran's feet arises from a July 2002 rating decision of the Hartford RO.  The Veteran perfected an appeal of that decision, and in March 2005, testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In December 2005, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

In April 2006 and March 2008, the Board remanded the matter for additional development.  As the most recent development ordered has been completed, the claim has been returned to the Board and is now ready for appellate disposition.  The record reveals that a routine future examination was scheduled in 2011, to examine the feet.  Appellant did not appear, was notified of the proposed reduction from 30 to 10 percent on the basis of outpatient records.  The proposed reduction was subsequently carried out as appellant did not indicate that he would appear for an exam.  The 10 percent rating, effective December 1, 2011, was continued after findings of a May 2012 examination were considered.

The Board notes that at the time of the Board's April 2006 and March 2008 adjudication, the issue of entitlement to service connection for PTSD was also in appellate status.  This claim was subsequently granted in a rating decision of June 2012.  As such, it is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  However, as the Veteran did express his timely disagreement with the effective date assigned in this rating decision, and no statement of the case was issued, the claim for an earlier effective date is included with those captioned above.  Manlincon v. West, 12 Vet. App. 238 (1998).

In August 2008, jurisdiction of the matter was transferred from the RO in Hartford, Connecticut, to the RO in St. Petersburg, Florida.  

In November 2008, the RO in St. Petersburg denied the claims for entitlement to service connection for a left knee disability, lumbar spine disability, and cervical spine disability, and the claim for a temporary total disability rating.  The Veteran perfected an appeal of that decision.

In April 2012, the RO in St. Petersburg denied the claims for entitlement to service connection for right knee pain and a bilateral hip condition.  The Veteran perfected an appeal of that decision.

The Board has considered documentation included in the Virtual VA system, to include updated VA treatment records, in reaching the determinations below.

The only claim adjudicated by this decision is the claim for an increased rating for bilateral calluses, plantar warts, and metatarsalgia.  All of the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since December 1, 2011, the Veteran's bilateral foot disability has not been manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.

2.  Prior to December 1, 2011, the Veteran's bilateral foot disability was not manifested by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.

3.  Appellant failed to report for an examination, was notified of the proposed reduction and of the reduction, and did not indicate a willingness to report for an examination during that time.


CONCLUSIONS OF LAW

1.  Since December 1, 2011, the criteria for a rating in excess of 10 percent for bilateral calluses, plantar warts, and metatarsalgia have not been met; the reduction was proper. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105;., 3.655, 4.71a, Diagnostic Code 5299-5278 (2011).

2.  Prior to December 1, 2011, the criteria for a rating in excess of 30 percent for bilateral calluses, plantar warts, and metatarsalgia were not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5278 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in February 2002, April 2003, May 2006, and April 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The May 2006 and April 2008 letters also  provided the appellant with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

As noted above, the Veteran in this case has had two hearings on the claim adjudicated herein, one before the RO in March 2005 and one before the Board in December 2005.  In August 2012, the Veteran submitted a VA Form 9, thereby perfecting an appeal of his claims involving the right knee and bilateral hips, but wherein he also requested another Board hearing at his local VA office on all of the issues listed on the statement of the case and supplemental statements of the case that have been rendered.

As provided by 38 U.S.C. § 7107(b), "[t]he Board shall decide any appeal only after affording the appellant an opportunity for a hearing."  (emphasis added).  This statute also refers, in other contexts, as ensuring that the Board affords the Veteran a single hearing.  38 U.S.C.A. §§ 7107(d)(1)-(3).  There is nothing within the applicable statutes and regulations mandating the Board to provide a Veteran with multiple hearings for an issue on appeal.  Rather, a review of the hearing regulations implies that a new hearing may be warranted only upon a showing of sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed."  See 38 C.F.R. § 20.717 (2011).  In this case, since "a" hearing has already been provided with respect to the claim herein decided, and there is nothing in the record to suggest that any portion of official transcript is missing or unavailable, the Board is exercising its discretion to deny this request.  The evidence of record provides a full and complete picture with respect to the claim herein decided, and ample opportunity has been provided to the Veteran to submit argument as to the claim both during the already-conducted hearing, and in response to the Statement of the Case and the Supplemental Statements of the Case issued.  Accordingly, as the Veteran has already testified before the undersigned Veterans Law Judge with respect to the claim adjudicated below, another hearing is not warranted and the request is denied.

The Board is further satisfied that the RO has substantially complied with its August 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ secured additional records, afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim, and provided a VA examination for his bilateral foot disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis
	
At the outset, the Board observes that an unappealed rating decision of May 1999 granted service connection for the Veteran's bilateral foot disability.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the May 1999 rating decision awarding him service connection, the Veteran was assigned a 10 percent evaluation for his bilateral foot disability.  In a March 2004 rating decision, this evaluation was increased to 30 percent, effective from a date prior to his claim for increase.  In a February 2011 rating decision, the RO proposed to reduce this 30 percent evaluation to 10 percent.  The reduction was implemented in a September 2011 rating decision, effective December 1, 2011.  The Veteran did not appeal the reduction.  It was based in part on his failure to report for the examination, and failing to indicate that he would appear.  Based on the outpatient records on file, and the inability to get an examination, the reduction was proper.  As such, the issue at bar involves whether a rating in excess of 10 percent is warranted from December 1, 2011, and in excess of 30 percent prior thereto.

Further, the Board notes that throughout the course of the appeal, temporary total evaluations have been assigned following surgeries to the Veteran's feet.  The Veteran was in receipt of temporary evaluations of 100 percent from October 23, 2002 to November 30, 2002, August 13, 2004 to November 30, 2004, June 26, 2009 to September 30, 2009, and April 16, 2010 to June 30, 2010.  Evidence dated from these periods will not be considered in adjudicating the claim below since the Veteran was already receiving the maximum evaluation possible during each of those times.

The Board has reviewed all of the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.   Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.  Recently, the Court held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's bilateral foot disability has been rated pursuant to 38 C.F.R. § 4.71a, DC 5299-5278.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27.  Here, DC 5278 pertains to acquired claw foot (pes cavus).  A 10 percent rating for bilateral or unilateral involvement is for assignment where the great toe is dorsiflexed, some limitation of dorsiflexion at the ankle, with definite tenderness under the metatarsal heads. 

DC 5278 allows for ratings of 20 percent (unilateral), and 30 percent (bilateral), with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  Ratings of 30 percent (unilateral) and 50 percent (bilateral) are warranted with evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.

     A.  Since December 1, 2011

In an April 2012 VA treatment record contained in the Veteran's electronic file,  pedal pulses to bilateral feet were weakly palpable.  A distal interphalangeal joint contracture was noted to the right 2nd digit.  All incision sites on the left foot were well healed, with no erythema, and no edema.  Minimal edema was noted to the right lesser digit, with pain on motion.  Dry scaly patches were noted to the plantar lateral and medial aspect of bilateral feet.

On VA examination in May 2012, the Veteran complained of pain on motion and manipulation of the feet.  He used a cane.  His symptoms were relieved by orthopedic shoes or appliances.  It was noted that he had surgery in 2011 on the right foot, and in 2010 on the left foot.  There was no indication of swelling on use.  There were not characteristic calluses.  There was no decreased arch height, no deformity of the feet, no marked pronation, and the weight bearing line did not fall over or medial to the great toes.  A scar, not painful, not unstable, and smaller than 6 square inches, was noted.  The examiner found the Veteran did not have flatfoot.  X-rays did not reveal arthritis or any other significant findings.  His hammertoes had all been surgically corrected.  There was no functional impairment that would be equally well served by an amputation with prosthesis.  The Veteran's foot disabilities did not impact his ability to work.

It is noted that prior to the reduction in the evaluation effective in December 2011, that appellant had failed to report for a requested examination.  The reduction was proposed, he was notified, and still did not indicate he would appear at a hearing.  Based on the available evidence, including outpatient records should findings similar to those above, the reduction was effectuated.  Those records, with the new examination, do not warrant an restoration or an increase.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his bilateral foot disability under DC 5278 since December 1, 2011.  The record for this time period simply does not show all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, or marked tenderness under metatarsal heads.

A rating in excess of 10 percent since December 1, 2011 is similarly not warranted under any other diagnostic code.  There are three other diagnostic codes pertaining to the feet that allow for ratings in excess of 10 percent.  These include DC 5276 for flatfoot, DC 5283 for malunion or nonunion of tarsal or metatarsal bones, and DC 5284 for "other" foot injuries.  

As for DC 5276, the May 2012 examiner specifically found the Veteran does not have flatfoot.  Similarly, as for DC 5283, there is no evidence of a malunion or nonunion of the tarsal or metatarsal bones, including on x-rays in May 2012.  There is no evidence to the contrary of these findings.

Under DC 5284, a 20 percent evaluation is warranted with evidence of a moderately severe foot injury.  Terms such as "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Board cannot find the presence of a moderately severe foot injury for this time period.  While the Veteran complained of pain, his symptoms were relieved by orthopedic appliances.  He had no significant deformities.  His condition did not impact his ability to work.  No other functional impairments were identified.  For these reasons, the Board cannot find that the Veteran's bilateral foot disability can be characterized as moderately severe.

The Board has also considered whether the Veteran is entitled to a higher rating of 40 percent under DC 5284, for loss of use of the foot.  In this regard, the Board notes that the Veteran has not reported, and the evidence does not show, that he has lost functional use of his feet, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  Indeed, the May 2012 examiner found that this level of functional impairment was not present.  For all of these reasons, DC 5284 cannot provide the basis for a higher rating.

In reaching these decisions, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected foot disabilities is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the 10 percent rating assigned since December 1, 2011, and no higher.  The Board acknowledges the Veteran's complaints of pain.  However these complaints do not, when viewed in conjunction with the other evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the evidence above does not indicate that the Veteran has any limitation of motion or weakness.  As such, a higher rating is not warranted based on functional loss due to pain or weakness.

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of the Veteran's bilateral calluses, plantar warts, and metatarsalgia since December 1, 2011, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

     B.  Prior to December 1, 2011

On VA examination in March 2002, there was a flexion contracture of the second through fifth toes bilaterally.  There was no pain with motion of the ankles, and no pain with palpation of the tendo Achilles bilaterally.  He had 5 degrees of dorsiflexion of the feet.  There was pain with palpation of the first through fifth metatarsal heads and of the metatarsophalangeal joints bilaterally.  His sensorium was grossly intact.  He had hyperkeratotic lesions bilaterally.  He was diagnosed with hammertoes 2 through 5 bilaterally, an intractable plantar keratoma bilaterally, and metatarsalgia.

In a March 2002 x-ray report, the impression was of radiographically unremarkable feet with the exception of minimal hallux valgus deformities bilaterally.

In a June 2002 VA treatment record, the Veteran had symmetrical and palpable pedal pulses bilaterally.  Neurological and dermatological assessments were normal.  The orthopedic assessment was positive for a flattened medial arch and pain in the ball of the foot bilaterally.

In a July 2002 VA treatment record, the Veteran was unable to perform muscle functioning tests in all four quadrants due to pain and muscle weakness.  He was found to have a cavus deformity with reducible hammertoes bilaterally.  He was diagnosed with tarsal tunnel syndrome bilaterally and metatarsalgia related to his cavus foot type.

On VA examination in August 2007, the Veteran complained of pain and stiffness when walking.  He used a cane for assistance.  On examination, there was objective evidence of painful motion.  There was no swelling, instability, or weakness.  He had callosities that were painful.  X-rays revealed foot clawing of lesser toes bilaterally with degenerative changes.  The Veteran complained that he could not work due to pain.  The examiner found the Veteran had a mild to moderate disability and that his pain was somewhat out of proportion to examination findings.

In a September 2007 private medical record, the Veteran complained of pain.  Skin and neurological assessments were normal.  He was found to have contracted digits with a semi-reducible hammertoe deformity of the left foot.  He had calluses.

On VA examination in December 2009, the Veteran complained of pain, swelling, and stiffness.  He used a cane for ambulation.  Objectively, there was no evidence of swelling, instability, or weakness.  There was objective evidence of pain.  It appears the Veteran's left foot was primarily examined, and he was diagnosed with severe left foot metatarsalgia and plantar callosities, status post left foot claw toe surgery.  Hammertoes were not found.

In an April 2010 VA treatment record, pedal pulses were palpable bilaterally.  Hammertoe correction was evident on the left.  Hammertoes were found on the right in digits 2 through 5 with visible contractor of the extensor tendon.  X-rays demonstrated a good medial arch.  Range of motion of the ankles was normal bilaterally.  There was no heel pain and normal muscle strength.  The Veteran displayed inversion to 35 degrees on the right and to 40 degrees on the left, and eversion to 15 degrees on the right and 20 degrees on the left.  He was diagnosed with a hammertoe deformity of the right foot.

In a July 2010 VA treatment record, the Veteran complained of pain, and a pins and needles sensation.  Mild edema was noted to digits 2 through 5 of the right foot.  All incisions were healed and there were no open lesions.  

In an August 2010 VA treatment record, the Veteran complained of pain.  He was wearing diabetic shoes.  Pedal pulses were palpable and epicritic sensation was intact bilaterally.  Mild edema was noted to the second toe of the right foot.  There were no open lesions.  There was mild pain on palpations.  All digits were in proper alignment.

In a September 2010 VA treatment record, the Veteran did not display an antalgic gait.  Pedal pulses were palpable.  Incision sites were healed.  There were no open lesions.  All digits were in good alignment.  There were no other gross deformities.

In an August 2011 VA treatment record, the Veteran complained of pain.  There was no edema or erythema bilaterally.  Focal hyperkeratotic lesions were found, and there was pain on palpation of these.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating higher than 30 percent for his bilateral foot disability under DC 5278 prior to December 1, 2011.  While callosities are documented, the record is devoid of evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, or marked varus deformity.  

A rating in excess of 10 percent since December 1, 2011 is similarly not warranted under any other diagnostic code.  There are two other diagnostic codes pertaining to the feet that allow for ratings in excess of 30 percent.  These are DC 5276 for flatfoot and DC 5284 for "other" foot injuries.  

As for DC 5276, a rating of 50 percent requires evidence of pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and a lack of improvement with orthopedic shoes or appliances.  While pain is documented, the remainder of this symptomatology is simply not shown by the evidence.  As such, DC 5276 cannot provide the basis for a higher rating.

The Board has also considered whether the Veteran is entitled to a higher rating of 40 percent under DC 5284, for loss of use of the foot.  In this regard, the Board notes that the Veteran has not reported and the evidence does not show that he has lost functional use of his feet, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  He ambulates with a cane only, and the findings on the multiple examination reports for this time period are not consistent with a finding that there is loss of use of either foot.   For all of these reasons, DC 5284 cannot provide the basis for a higher rating.

In reaching these decisions, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected foot disabilities is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the 30 percent rating assigned prior to December 1, 2011, and no higher.  The Board acknowledges the Veteran's complaints of pain.  However these complaints do not, when viewed in conjunction with the other evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The amount of lost movement due to pain or weakness has not been specified by any provider.  Moreover, the August 2007 examiner, for example, found no evidence of weakness.  As such, a higher rating is not warranted based on functional loss due to pain or weakness.

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of the Veteran's bilateral calluses, plantar warts, and metatarsalgia prior to December 1, 2011, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

     C.  Both Periods

The Board has also considered whether the record supports the assignment of separate, compensable ratings for any scars on the Veteran's feet.  During the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim for an increased rating prior to this date, and has not expressly requested review under the revised criteria, only the pre-October 2008 version of the schedular criteria is applicable.  Regardless, a compensable rating is not warranted for the scars that may be present.  The May 2012 examiner noted the presence of a scar.  Scars were not noted by any other examiner.  Additionally, the area of the scar did not exceed 6 square inches (39 square centimeters), the scar was not unstable, painful on examination, and no limitation of function was noted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2007).  For these reasons, a separate, compensable rating is not warranted for the Veteran's scar.

In assessing the severity of the Veteran's bilateral foot disability, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings for the disability on appeal requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those presently assigned.

In addition, the Board has considered the article submitted by the Veteran concerning hammertoe, claw toe, mallet toe, and other toe conditions.  This evidence, however, does not address the facts that are specific to this Veteran's case.  As such, the Board finds that the information reflected in the submitted articles simply is not probative of the medical questions at issue in this appeal.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's bilateral foot disability. The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted.


ORDER

An evaluation in excess of 10 percent since December 1, 2011, including restoration of an earlier rating, and 30 percent prior thereto, for bilateral calluses, plantar warts, and metatarsalgia is denied.


REMAND

As noted above, at the time of the Board's March 2008 remand, the issue of entitlement to service connection for PTSD was also on appeal.  Subsequently, in a June 2012 rating decision, service connection was granted for this condition.  In the rating decision, a 30 percent evaluation was assigned from November 21, 2001, and a 70 percent evaluation was assigned from May 15, 2012.

In June 2012, the Veteran submitted a VA Form 21-4138 in which he expressed his disagreement with the effective date assigned for the award of the 70 percent evaluation for PTSD.  Specifically, he contended that the proper effective date is March 20, 2008 because this is the date of the Board's remand.  He requested that he be awarded payment retroactive to this date.  

Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

As also noted above, in August 2012, the Veteran submitted a VA Form 9 (substantive appeal) in which he requested a BVA hearing at his local VA office on all issues listed on the statement of the case and any supplemental statements of the case that have been rendered.  A claimant has a right to a hearing before the Board.  See 38 C.F.R. § 20.700(a), (e) (2011).  It is the RO's responsibility to schedule such hearings.  As such, the claims for entitlement to service connection for a left knee disability, lumbar spine disability, cervical spine disability, right knee pain, bilateral hip condition, and entitlement to a temporary total disability rating for convalescence due to non-service connected left knee disability, must be remanded in order to accommodate the Veteran's request for a hearing.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the issue of entitlement to an effective date earlier than May 15, 2012, for assignment of a 70 percent rating for PTSD.  The Veteran and his representative should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of that issue. 

2.  Once it has been determined whether the earlier effective date claim addressed in Remand Directive #1 is in appellate status and if so, whether a hearing on this claim has also been requested, undertake all appropriate scheduling action for a personal hearing before a Member of the Board at the RO.  The Veteran and his representative should be apprised of the next available date for such a hearing in accordance with applicable procedures, and should be informed of his right to have a videoconference hearing as an alternative.  Notice should be sent to the Veteran and his representative in accordance with applicable regulations.  The case should then be returned to the Board in accordance with applicable regulations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


